DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-9, 11-12, 15-16, 18, and 20-25 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/05/2021, with respect to the rejection(s) of claims 1-20, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/05/2021 is/are compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is/are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) and further in view of Chang et al. (Chang  – US 2016/0034762 A1).

As to claim 1, Saylor discloses a method comprising:
identifying a plurality of sensors (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220. Control panel 220 may send a signal via radio modem 222 to radio receiver system 230. For example, radio modem 222 may transmit alarm and other data at a frequency of approximately 900 Mhz. Other frequencies may also be transmitted and detected. Radio receiver system 230 may then communicate with central security server 130 via a TCP/IP connection. Other communication techniques may be implemented. Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, text message and other notifications. For example, alerts may be transmitted to the user via email or other form of electronic in communication with a security system (Saylor: Abstract, column 4 lines 17-30, column 5 lines50-column 6 lines 3, and FIG. 1-3), wherein each of the sensors is initially associated with one physical partition or multiple physical partitions of the security system (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220), the security system comprising a preset static number of physical partitions (Saylor: Abstract, column 4 lines 55 – column 5 lines16, column 11 lines 41-65, and FIG. 7: The zone definitions may be identified and/or personalized by the user. For example, a zone may include an area within an identified location. For example, for the home location, zones 720 may include one or more of basement, ground flood, upstairs, master bedroom, and yard. Zones may also be defined by the user, depending on the number and monitoring capabilities of security devices within a location. Zones may also be defined as the area and/or events covered by a single device or group of security devices. For example, zones may be defined as front door, back door, garage door, basement door, windows (first level), windows (second level), etc.);
updating a respective partition attribute for each sensor of the plurality of sensors to assign each sensor to, one or more user- selected virtual partitions of the security system (Saylor: column 8 lines 44-column9 lines 16 and FIG. 4: If the user has an existing security system or devices or purchased such devices and/or systems from other entities, the user may register these security devices and/or systems, at step 420. For example, the user may register each security device, system or other combination for each property (e.g., house, business, ; 
forming virtual security systems based on the user-selected virtual partitions and the updated partition attributes of the plurality of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: the user may assign various functions to each security device associated with each security system for property, personal property, individuals and others. A user may identify various alarm situations which may include fire (e.g., detected by a smoke alarm), intrusion or break-in (e.g., detected by motion sensors, window contacts, door contacts, etc.), tampering with valuables held in a safe or vault (e.g., detected by vibration sensor, motion sensors, contacts, etc.), assault or danger (e.g., detected by panic button, etc.), dangerous gas levels (e.g., detected by CO or other gas detector, etc.), and other alarm situations or alarm worthy situations); 
storing information about the virtual partitions at the security system (Saylor: column 6 lines 56-column 7 lines 15, column 7 lines 26-51, and FIG. 1 the user database 140, the alarm events database 142, the redrafts database 144, and other database 146: Special instructions may include information to be conveyed to entities reacting to the alarm for a particular location or object. For example, when a fire detector is activated, the user may want to inform the fire department that the user has two pets living at the user's primary residence. Other instructions for different registered locations, objects and/or individuals may be stored and conveyed to entities reacting to the alarm situation per the user's instructions or preferences); and
operating the virtual security systems independently and according to the virtual partitions (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information). 

Saylor does not explicitly disclose in response to an administrator user input, updating a respective partition attribute for each sensor of the plurality of sensors to assign each sensor to, one or more user- selected virtual partitions of the security system.

However, it has been known in the art of security system to implement in response to an administrator user input, updating a respective partition attribute for each sensor of the plurality of sensors to assign each sensor to, one or more user- selected virtual partitions of the security system, as suggested by Chang, which discloses in response to an administrator user input, updating a respective partition attribute for each sensor of the plurality of sensors to assign each sensor to, one or more user- selected virtual partitions of the security system (Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12: the monitoring device may sense an input for selecting an event from the displayed list. For example, a long press 1110 in FIG. 11 
Therefore, in view of teachings by Saylor and Chang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the security system of Saylor to include in response to an administrator user input, updating a respective partition attribute for each sensor of the plurality of sensors to assign each sensor to, one or more user- selected virtual partitions of the security system, as suggested by Chang. The motivation for this is to implement a known alternative method for providing functions of sensors associated within a security system.

As to claim 4, Saylor and Chang disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
identifying a first control panel (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114) associated with a first virtual partition of the user-selected virtual partitions (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7), the first control panel remotely connected to the security system (Saylor: column 4 lines 17-30, column 6 lines 35-55, and FIG. 1 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12);
identifying a second control panel (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114) associated with a second virtual partition of the user-selected virtual partitions (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7), the second control panel remotely connected to the security system (Saylor: column 4 lines 17-30, column 6 lines35-55, and FIG. 1 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12);
providing a first user interface associated with the first virtual partition to the first control panel; and providing a different second user interface associated with the second virtual partition to the second control panel (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, FIG. 1 the control panel 120, the control panel 122, and the control panel 124, and FIG. 7-8 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12).

As to claim 5, Saylor and Chang disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
receiving, at the security system, a selection of one or more sensors from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4: A user may register various types of security devices, including those associated with property 110, personal property ;
forming a first virtual partition, of the one or more user-selected virtual partitions (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12), based on the selection of the one or more sensors from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, FIG. 1 and FIG. 4);
receiving, at the security system, an identification of a first control panel for the virtual partition (Saylor: column 4 lines 17-65, column 8 lines 24-65, FIG. 1 and FIG. 4: The user may register security devices on a central security network by entering the identification code for each registered device and/or system. Other methods of identifying devices, control panels and systems may also be used and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12);
forming a first user interface based on the selection of one or more sensors and the first virtual partition (Saylor: column 4 lines 17-65, column 5 lines 17-31, column 8 lines 24-65, FIG. 1 and FIG. 4 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12); and
communicating the first user interface to the first control panel (Saylor: column 4 lines 17-65, column 5 lines 17-31, column 8 lines 24-65, FIG. 1 and FIG. 4: Each of the sensors (or group of sensors) may be equipped with a transmitter and the control panel may be equipped with a receiver. A control panel of the present invention may receive regular status information Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12).

As to claim 6, Saylor and Chang disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
accessing a sensor status of a sensor of the plurality of sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12);
identifying a virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) associated with the sensor based on the partition attribute of the sensor (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: a personal report based on current, historical and other data, according to an embodiment of the present invention. For example, a user may generate various reports, such as a home CO graph, office camera, backyard motion, car location, individual location, pet location, and safe intrusion, for example. Data regarding other events under surveillance by the user may be used to generate other user-defined graphs, charts and other formats of data and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12);
identifying a control panel (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8) corresponding to the virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8); and
providing the sensor status to the control panel (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12).

As to claim 11, Saylor and Chang discloses all the computing apparatus limitations as claimed that mirrors the method steps in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: 
identify a plurality of sensors in communication with a security system (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220. Control panel 220 may send a signal via radio modem 222 to radio receiver system 230. For example, radio modem 222 may transmit alarm and other data at a frequency of approximately 900 Mhz. Other frequencies may also be transmitted and detected. Radio receiver system 230 may then communicate with central security server 130 via a TCP/IP connection. Other communication techniques may be implemented. Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, text message and other notifications. For example, alerts may be transmitted to the user via email or other form of electronic communication to a personal computer 242 or other device. In addition, users may check status and other data via mobile device 240, computer 242 and other , wherein each of the sensors is initially associated with multiple physical partitions of the security system (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220), the security system comprising a preset static number of physical partitions (Saylor: Abstract, column 4 lines 55 – column 5 lines16, column 11 lines 41-65, and FIG. 7: The zone definitions may be identified and/or personalized by the user. For example, a zone may include an area within an identified location. For example, for the home location, zones 720 may include one or more of basement, ground flood, upstairs, master bedroom, and yard. Zones may also be defined by the user, depending on the number and monitoring capabilities of security devices within a location. Zones may also be defined as the area and/or events covered by a single device or group of security devices. For example, zones may be defined as front door, back door, garage door, basement door, windows (first level), windows (second level), etc.); 
receive, from an administrator user of the security system (Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12: the monitoring device may sense an input for selecting an event from the displayed list. For example, a long press 1110 in FIG. 11 may correspond to the input. According to an embodiment of the present disclosure, when an event is selected, the list may disappear, and the image captured in step 1010 of FIG. 10 may be displayed. In this case, the displayed image may be the entirety of the image captured in step 1010, or may also be a part of the captured image in view of the size of a display unit. In cases where the monitoring device displays only a part of the image captured in step 1010, the monitoring device may display a scroll bar and display the rest of the image using the scroll bar. , respective partition attributes to assign each of the sensors to one or more user-selected virtual partitions of the security system (Saylor: column 8 lines 44-column9 lines 16 and FIG. 4: If the user has an existing security system or devices or purchased such devices and/or systems from other entities, the user may register these security devices and/or systems, at step 420. For example, the user may register each security device, system or other combination for each property (e.g., house, business, vacation house, etc.), personal property (e.g., car, boat, mobile home, etc.), individual (e.g., spouse, child, grandparent, etc.) and others. For each identified property, personal property, individual or other, the associated security devices may be registered, at step 420),
 form virtual security systems based on the user-selected virtual partitions and the respective partition attributes of the plurality of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: the user may assign various functions to each security device associated with each security system for property, personal property, individuals and others. A user may identify various alarm situations which may include fire (e.g., detected by a smoke alarm), intrusion or break-in (e.g., detected by motion sensors, window contacts, door contacts, etc.), tampering with valuables held in a safe or vault (e.g., detected by vibration sensor, motion sensors, contacts, etc.), assault or danger (e.g., detected by panic button, etc.), dangerous gas levels (e.g., detected by CO or other gas detector, etc.), and other alarm situations or alarm worthy situations);
store information about the virtual partitions at the security system (Saylor: column 6 lines 56-column 7 lines 15, column 7 lines 26-51, and FIG. 1 the user database 140, the alarm ; and independently operate the respective virtual security systems according to the virtual partitions (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information. 

As to claim 15, Saylor and Chang disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
receive, at the security system, a selection of one or more sensors from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4: A user may register various types of security devices, including those associated with property 110, personal property ;
form a first virtual partition based on the selection of the one or more sensors (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12) from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, FIG. 1 and FIG. 4);
receive, at the security system, an identification of a first control panel for the virtual partition (Saylor: column 4 lines 17-65, column 8 lines 24-65, FIG. 1 and FIG. 4: The user may register security devices on a central security network by entering the identification code for each registered device and/or system. Other methods of identifying devices, control panels and systems may also be used and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12);
form a first user interface based on the selection of one or more sensors and the first virtual partition (Saylor: column 4 lines 17-65, column 5 lines 17-31, column 8 lines 24-65, FIG. 1 and FIG. 4 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12); and
communicate the first user interface to the first control panel (Saylor: column 4 lines 17-65, column 5 lines 17-31, column 8 lines 24-65, FIG. 1 and FIG. 4: Each of the sensors (or group of sensors) may be equipped with a transmitter and the control panel may be equipped with a receiver. A control panel of the present invention may receive regular status information from the sensors and may be alerted when a sensor detects an alarm situation. Other information may Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12).

As to claim 16, Saylor and Chang disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
access a sensor status of a sensor of the plurality of sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12);
identify a virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) associated with the sensor based on the partition attribute of the sensor (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: a personal report based on current, historical and other data, according to an embodiment of the present invention. For example, a user may generate various reports, such as a home CO graph, office camera, backyard motion, car location, individual location, pet location, and safe intrusion, for example. Data regarding other events under surveillance by the user may be used to generate other user-defined graphs, charts and other formats of data and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12);
identify a control panel (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8) corresponding to the virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8); and
provide the sensor status to the control panel (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12).

As to claim 20, Saylor and Chang discloses all the computing apparatus limitations as claimed that mirrors the method steps in claim 1; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a non-transitory computer-readable storage medium, the computer- readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising:
identify a plurality of sensors in communication with a security system (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220. Control panel 220 may send a signal via radio modem 222 to radio receiver system 230. For example, radio modem 222 may transmit alarm and other data at a frequency of approximately 900 Mhz. Other frequencies may also be transmitted and detected. Radio receiver system 230 may then communicate with central security server 130 via a TCP/IP connection. Other communication techniques may be implemented. Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, text message and other notifications. For example, alerts may be transmitted to the user via email or other form of electronic communication to a personal computer 242 or other device. In , wherein each of the sensors is initially associated with multiple physical partitions of the security system (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220), the security system comprising a preset static number of physical partitions (Saylor: Abstract, column 4 lines 55 – column 5 lines16, column 11 lines 41-65, and FIG. 7: The zone definitions may be identified and/or personalized by the user. For example, a zone may include an area within an identified location. For example, for the home location, zones 720 may include one or more of basement, ground flood, upstairs, master bedroom, and yard. Zones may also be defined by the user, depending on the number and monitoring capabilities of security devices within a location. Zones may also be defined as the area and/or events covered by a single device or group of security devices. For example, zones may be defined as front door, back door, garage door, basement door, windows (first level), windows (second level), etc.);
receive, from an administrator user of the security system (Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12: the monitoring device may sense an input for selecting an event from the displayed list. For example, a long press 1110 in FIG. 11 may correspond to the input. According to an embodiment of the present disclosure, when an event is selected, the list may disappear, and the image captured in step 1010 of FIG. 10 may be displayed. In this case, the displayed image may be the entirety of the image captured in step 1010, or may also be a part of the captured image in view of the size of a display unit. In cases where the monitoring device displays only a part of the image captured in step 1010, the , respective partition attributes to assign each of the sensors to one or more user-selected virtual partitions of the security system (Saylor: column 8 lines 44-column9 lines 16 and FIG. 4: If the user has an existing security system or devices or purchased such devices and/or systems from other entities, the user may register these security devices and/or systems, at step 420. For example, the user may register each security device, system or other combination for each property (e.g., house, business, vacation house, etc.), personal property (e.g., car, boat, mobile home, etc.), individual (e.g., spouse, child, grandparent, etc.) and others. For each identified property, personal property, individual or other, the associated security devices may be registered, at step 420);
form virtual security systems based on the user-selected virtual partitions and the respective partition attributes of the plurality of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: the user may assign various functions to each security device associated with each security system for property, personal property, individuals and others. A user may identify various alarm situations which may include fire (e.g., detected by a smoke alarm), intrusion or break-in (e.g., detected by motion sensors, window contacts, door contacts, etc.), tampering with valuables held in a safe or vault (e.g., detected by vibration sensor, motion sensors, contacts, etc.), assault or danger (e.g., detected by panic button, etc.), dangerous gas levels (e.g., detected by CO or other gas detector, etc.), and other alarm situations or alarm worthy situations),
store information about the virtual partitions at the security system (Saylor: column 6 lines 56-column 7 lines 15, column 7 lines 26-51, and FIG. 1 the user database 140, the alarm events database 142, the redrafts database 144, and other database 146: Special instructions may include information to be conveyed to entities reacting to the alarm for a particular location or object. For example, when a fire detector is activated, the user may want to inform the fire department that the user has two pets living at the user's primary residence. Other instructions for different registered locations, objects and/or individuals may be stored and conveyed to entities reacting to the alarm situation per the user's instructions or preferences); and
independently operate the respective virtual security systems according to the virtual partitions (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information). 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) and further in view of Chang et al. (Chang  – US 2016/0034762 A1) and further in view of Sloo et al. (Sloo – US 8,988,232 B1).

As to claim 2, Saylor and Chang disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
generating a user interface for one or more of the virtual partitions, each user interface providing status information of the one or more sensors associated with the corresponding virtual partition.
However, it has been known in the art of monitoring systems to implement the method steps of generating a user interface for one or more of the virtual partitions, each user interface providing status information of the one or more sensors associated with the corresponding virtual partition, as suggested by Sloo, which discloses the method steps of generating a user interface for one or more of the virtual partitions (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12), each user interface providing status information of the one or more sensors associated with the corresponding virtual partition (Sloo: Abstract, column 9 lines 11-32: if an account of the user maintained at the remote server requires attention from a user, such indication may be provided to processing system 110 via wireless communication module 230. Such indication may be provided by the remote server in response to inquiry from processing system 110 made to the remote server. Further, processing system 110 may transmit status information to a remote server. Such an arrangement may permit a user to view status information about the hazard detector by logging in to the remote server via a computing device and accessing the user account, column 24 lines 5-41, column 28 lines 13-column 29 lines3, and FIG. 8: a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 866. A webpage or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it, using a computer).
Therefore, in view of teachings by Saylor, Chang, and Sloo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Saylor and Chang to include the method steps of generating a user interface for one or more of the virtual partitions, each user interface providing status information of the one or more sensors associated with the corresponding virtual partition, as suggested by Sloo. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

As to claim 12, Saylor, Chang, and Sloo disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
generate a user interface for one or more virtual partitions (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), each user interface providing status information of the one or more sensors associated with the corresponding virtual partition (Sloo: Abstract, column 9 lines 11-32: if an account of the user maintained at the remote server requires attention from a user, such indication may be provided to processing system 110 via wireless communication module 230. Such indication may be provided by the remote server in response to inquiry from processing system 110 made to the remote server. Further, processing system 110 may transmit status information to a remote server. Such an arrangement may permit a user to view status information about the hazard detector by logging .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) in view of Chang et al. (Chang  – US 2016/0034762 A1) and further in view of Hao et al. (Hao – US 2012/0130513 A1).

As to claim 3, Saylor and Chang disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
providing a respective user interface for each of the one or more virtual partitions to a control panel of the security system, the control panel configured to display each user interface in a display of the control panel, and to control a portion of settings of the security system associated only with a particular displayed user interface for a particular virtual partition.
However, it has been known in the art of monitoring systems to implement the method steps of providing a respective user interface for each of the one or more virtual partitions to a control panel of the security system, the control panel configured to display each user interface in a display of the control panel, and to control a portion of settings of the security system associated only with a particular displayed user interface for a particular virtual partition, as Hao, which discloses the method steps providing a respective user interface for each of the one or more virtual partitions (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) to a control panel of the security system (Hao: Abstract, [0023], and FIG. 5-11: user device 110 may include a mobile computation and/or communication device, such as a radiotelephone, a personal communications system (PCS) terminal (e.g., that may combine a cellular radiotelephone with data processing and data communications capabilities), a PDA (e.g., that can include a radiotelephone, a pager, Internet/intranet access, etc.), a wireless device, a smart phone, a laptop computer (e.g., with a wireless air card), a global positioning system (GPS) device, a content recording device (e.g., a camera, a video camera, etc.), etc. In another example, user device 110 may include a fixed (e.g., provided in a particular location, such as within a user's home) computation and/or communication device, such as a laptop computer, a personal computer, a tablet computer, a STB, a television, a gaming system, etc), the control panel configured to display each user interface in a display of the control panel, and to control a portion of settings of the security system associated only with a particular displayed user interface for a particular virtual partition (Hao: [0051]-[0055], and FIG. 5-12: user interface 500 may provide a connected home dashboard that enables a user (e.g., of user device 110) to view and control home devices 150 provided in a connected home (or other area to be controlled). The connected home dashboard may provide a broad view of all home devices 150, and may provide a status of each home device 150. In one example implementation, the connected home dashboard may provide a way to compress and expand information (e.g., associated with home devices 150) in order to optimize the use of limited screen sizes (e.g., provided by user devices 110). As shown in FIG. 5, the connected home dashboard may include a devices/zones item (or widget) 510, a modes item 
Therefore, in view of teachings by Saylor, Chang, and Hao, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Saylor and Chang to include the method steps of providing a respective user interface for each of the one or more virtual partitions to a control panel of the security system, the control panel configured to display each user interface in a display of the control panel, and to control a portion of settings of the security system associated only with a particular displayed user interface for a particular virtual partition, as suggested by Hao. The motivation for this is to inform a user status information/control of a sensor in an area of a monitoring system.

Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) and further in view of Chang et al. (Chang  – US 2016/0034762 A1) and further in view of Dunn et al. (Dunn – US 2014/0267112 A1).

As to claim 7, Saylor and Chang disclose the limitations of claim 6 further comprising the method of claim 6, wherein the control panel includes a user interface associated exclusively with the virtual partition (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8 and Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12), except for the claimed limitations of the user interface configured to display the sensor status.
However, it has been known in the art of security system to implement the user interface configured to display the sensor status, as suggested by Dunn, which discloses the user interface configured to display the sensor status (Dunn: [0008], [0012]-[0013], [0034]-[0037], [0040], [0052], [0055]-[0056], FIG. 2-4 and FIG. 19: The control panel may monitor a security system including at least one sensor. Information relating to the operation or status of the sensor may be displayed on the control panel. Input may also be received at the control panel, which input may include multi-touch input on a touch-sensitive display. The touch-sensitive display may be a capacitive touch-screen).
Therefore, in view of teachings by Saylor, Chang and Dunn it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Saylor and Chang to include the user interface configured to display the sensor status, as suggested by Dunn. The motivation for this is to implement a known alternative network to inform a user status information of a sensor in an area of a monitoring system.
 
As to claim 8, Saylor, Chang and Dunn disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
accessing a sensor status for a sensor of the plurality of sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4);
determining a breach event based on the sensor status (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102);
identifying a virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) associated with the sensor based on the partition attribute of the sensor (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102);
identifying a control panel (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102) corresponding to the virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8);
generating a notification identifying the breach event and the corresponding sensor (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102); and
providing the notification of the breach event and the corresponding sensor to the control panel (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: an alarm may sound when the control panel 300 is notified of a breach at an armed door, window or other location).

As to claim 9, Saylor, Chang and Dunn disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
receiving, at the security system, a first selection of one or more sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4) from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4);
receiving, at the security system, a second selection of one or more sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4)  from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination));
forming a first virtual partition based on the partition attributes of the one or more sensors of the first selection (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8, Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12, and Dunn: [0034], [0052], and FIG. 2-4: an alarm may sound when the control panel 300 is notified of a breach at an armed door, window or other location);
forming a second virtual partition based on the partition attributes of the one or more sensors of the second selection (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8, Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12, and Dunn: [0034], [0052], and FIG. 2-4: an alarm may sound when the control panel 300 is notified of a breach at an armed door, window or other location);
forming a first user interface based on the first virtual partition, the first user interface identifying the first virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12); 
forming a second user interface based on the second virtual partition, the second user interface identifying the second virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8, Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12, and Dunn: [0034], [0052], and FIG. 2-4: an alarm may sound when the control panel 300 is notified of a breach at an armed door, window or other location 2); and 
communicating the first user interface and the second user interface to a mobile device registered with the security system (Saylor: column 5 lines 50-column 6 lines 3, column 11 lines 27-41, FIG. 1-2, and FIG. 7-8: Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, text message and other notifications. For example, alerts may be transmitted to the user via email or other form of electronic communication to a personal computer 242 or other device, Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12 and Dunn: [0034], [0052], and FIG. 2-4: an alarm may sound when the control panel 300 is notified of a breach at an armed door, window or other location).

As to claim 18, Saylor, Chang and Dunn disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
access a sensor status for a sensor of the plurality of sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4);
determine a breach event based on the sensor status (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102);
identify a virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) associated with the sensor based on the partition attribute of the sensor (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102);
identify a control panel (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102) corresponding to the virtual partition (Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8);
generate a notification identifying the breach event and the corresponding sensor (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102); and
provide the notification of the breach event and the corresponding sensor to the control panel (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: .

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) in view of Chang et al. (Chang  – US 2016/0034762 A1) and further in view of Mankovskii et al. (Mankovskii – US 2018/0063681 A1).

As to claim 21, Saylor and Chang disclose the limitations of claim 1 further comprising the method of claim 1, wherein each of the plurality of sensors is initially associated with all of the physical partitions of the security system (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220), and wherein in response to the administrator user input (Chang: [0033], [0037], [0045]-[0048], [0088]-[0090], FIG. 8, and FIG. 11-12: the monitoring device may sense an input for selecting an event from the displayed list. For example, a long press 1110 in FIG. 11 may correspond to the input. According to an embodiment of the present disclosure, when an event is selected, the list may disappear, and the image captured in step 1010 of FIG. 10 may be displayed. In this case, the displayed image may be the entirety of the image captured in step 1010, or may also be a part of the captured image in view of the size of a display unit. In cases where the monitoring device displays only a part of the image captured in step 1010, the monitoring device may display a scroll bar and display the rest of the image using the scroll bar. In step 1035, the monitoring device may sense an input for associating the displayed image with the event), updating the respective partition attribute includes assigning each sensor to one or more of the respective user-selected virtual partitions (Saylor: column 8 lines 44-column9 lines 16 and FIG. 4: If the user has an existing security system or devices or purchased such devices and/or systems from other entities, the user may register these security devices and/or systems, at step 420. For example, the user may register each security device, system or other combination for each property (e.g., house, business, vacation house, etc.), personal property (e.g., car, boat, mobile home, etc.), individual (e.g., spouse, child, grandparent, etc.) and others. For each identified property, personal property, individual or other, the associated security devices may be registered, at step 420), except for the claimed limitations of updating the respective partition attribute includes assigning each sensor to one or more of the respective user-selected virtual partitions comprising fewer than all of the physical partitions of the security system.
However, it has been known in the art of security system to implement the method steps of updating the respective partition attribute includes assigning each sensor to one or more of the respective user-selected virtual partitions comprising fewer than all of the physical partitions of the security system, as suggested by Mankovskii, which discloses the method steps of updating the respective partition attribute includes assigning each sensor to one or more of the respective user-selected virtual partitions comprising fewer than all of the physical partitions of the security system (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in 
Therefore, in view of teachings by Saylor, Chang, and Mankovskii, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the security system of Saylor and Chang, to include the method steps of updating the respective partition attribute includes assigning each sensor to one or more of the respective user-selected virtual partitions comprising fewer than all of the physical partitions of the security system, as suggested by Mankovskii. The motivation for this is to implement a known alternative method for organizing partitions associated within a security system.

As to claim 23, Saylor, Chang, and Mankovskii disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to assign at least one sensor of the plurality of sensors to fewer than all of the physical partitions of the security system (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) in view of Chang et al. (Chang  – US 2016/0034762 A1) and further in view of Oya (Oya – US 2018/0330170 A1).

As to claim 22, Saylor and Chang disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein updating the respective partition attribute for each sensor includes assigning at least one sensor to multiple virtual partitions of the security system.
However, it has been known in the art of security system to implement the method steps of updating the respective partition attribute for each sensor includes assigning at least one sensor to multiple virtual partitions of the security system, as suggested by Oya, which discloses the method steps of updating the respective partition attribute for each sensor includes assigning at least one sensor to multiple virtual partitions of the security system (Oya: [0019], [0055], FIG. 3 and FIG. 7: a determination area (2) 320 includes a detection area 2 (322) of a camera and a detection area 1 (323) of a camera 2. The detection area 2 (322) of the camera 1 is a partial area of an image captured by the camera 1. The detection area 1 (323) of the camera 2 is a partial area of an image captured by the camera 2. The count number of people in the determination area (2) 320 is the sum of the count number of people in the detection area 2 (322) and the count number of people in the detection area 1 (323). Similarly, the determination area (3) 330 includes the detection area 2 (332) of the camera 2 and a detection area (333) of a camera 3. The detection area 2 (332) of the camera 2 is a partial area of an image captured by the camera 2. The detection area 3 (333) of the camera 3 is a partial area of an image captured by the camera 3. The count 
Therefore, in view of teachings by Saylor, Chang, and Oya, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the security system of Saylor and Chang, to include the method steps of updating the respective partition attribute for each sensor includes assigning at least one sensor to multiple virtual partitions of the security system, as suggested by Oya. The motivation for this is to implement a known alternative method for organizing partitions associated within a monitoring area.

As to claim 25, Saylor, Chang, and Oya disclose the limitations of claim 20 further comprising the computer-readable storage medium of claim 20, further including instructions that cause the computer to perform operations comprising assigning at least one sensor of the plurality of sensors to multiple virtual partitions of the security system (Oya: [0019], [0055], FIG. 3 and FIG. 7: a determination area (2) 320 includes a detection area 2 (322) of a camera and a detection area 1 (323) of a camera 2. The detection area 2 (322) of the camera 1 is a partial area of an image captured by the camera 1. The detection area 1 (323) of the camera 2 is a partial area of an image captured by the camera 2. The count number of people in the determination area (2) 320 is the sum of the count number of people in the detection area 2 (322) and the count number of people in the detection area 1 (323). Similarly, the determination area (3) 330 includes the detection area 2 (332) of the camera 2 and a detection area (333) of a camera 3. The detection area 2 (332) of the camera 2 is a partial area of an image captured by the camera 2. The detection area 3 (333) of the camera 3 is a partial area of an image captured by the camera 3. The count .

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) in view of Chang et al. (Chang  – US 2016/0034762 A1) and Mankovskii et al. (Mankovskii – US 2018/0063681 A1) and further in view of Oya (Oya – US 2018/0330170 A1).

As to claim 24, Saylor, Chang, Mankovskii and Oya disclose the limitations of claim 23 further comprising the computing apparatus of claim 23, wherein the instructions further configure the apparatus to assign at least one sensor of the plurality of sensors to multiple virtual partitions of the security system (Oya: [0019], [0055], FIG. 3 and FIG. 7: a determination area (2) 320 includes a detection area 2 (322) of a camera and a detection area 1 (323) of a camera 2. The detection area 2 (322) of the camera 1 is a partial area of an image captured by the camera 1. The detection area 1 (323) of the camera 2 is a partial area of an image captured by the camera 2. The count number of people in the determination area (2) 320 is the sum of the count number of people in the detection area 2 (322) and the count number of people in the detection area 1 (323). Similarly, the determination area (3) 330 includes the detection area 2 (332) of the camera 2 and a detection area (333) of a camera 3. The detection area 2 (332) of the camera 2 is a partial area of an image captured by the camera 2. The detection area 3 (333) of the camera 3 is a partial area of an image captured by the camera 3. The count number of people in the determination area (3) 330 is the sum of the count number of people in the detection area (333) and the count number of people in the detection area 2 (332)).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Floro, US 10,852,018 B1, discloses system and method for energy use control in an environmental control system.
Ragland et al., US 2019/0272730 A1, disclose system and method for preventing remote disarming of a portion of a monitored region.
Ma et la., US 2019/0196692 A1, discloses systems and methods for displaying and associating context images with zones of a security system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684